Citation Nr: 9900422	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a neck and low back 
disability, claimed as degenerative arthritis of the cervical 
and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1988 decision by the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, inter alia, reopened and denied on the merits 
the veteran's claims of entitlement to service connection for 
a neck and low back disability, claimed as degenerative joint 
disease of the cervical and lumbar spine, on both a direct 
and secondary basis, and for an increased evaluation for 
traumatic arthritis of the left shoulder (at that time rated 
as noncompensable).  In the course of the appeal the rating 
for the left shoulder disability was increased to 20 percent.  
The veteran continued his appeal and in an April 1996 
decision the Board denied his claim for an increased 
evaluation in excess of 20 percent for his left shoulder 
disability and remanded the service connection issue for 
address of the question of whether or not a relationship, 
either causal or aggravatory, existed between the veterans 
service-connected left shoulder and degenerative arthritis of 
the cervical and lumbar spine.  However, the RO returned the 
case to the Board without the requested development.  

A review of the file indicates that a medical examination to 
investigate this matter could not be scheduled because of 
uncertainty regarding the veterans correct mailing address.  
In February 1997, the Board remanded the case to the RO to 
rectify the mailing address problem and to make another 
attempt to schedule the veteran for a medical examination to 
determine the relationship, if any, between his claimed 
cervical and lumbar disabilities and his service-connected 
left shoulder disability.  The requested examination was 
performed in June 1997.  Thereafter, the RO readjudicated the 
claim and continued its denial in a July 1998 decision.  The 
case was forwarded to the Board and the veteran now continues 
his appeal.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evidence supports a finding 
that his cervical and lumbar spine arthritis is either 
directly related to incidents occurring during his period of 
active service or, in the alternative, is secondarily related 
to his service-connected left shoulder disability, such that 
that his claims of entitlement to service connection for this 
arthritis of the cervical and lumbar spine must be allowed. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claims of service connection for neck 
and low back disabilities, claimed as degenerative arthritis 
of the cervical and lumbar spine.


FINDINGS OF FACT

A chronic neck and low back disability, including arthritis 
of the cervical and lumbar spine, was not present in service, 
or for many years after service, was not related to service, 
and was not caused by any in-service incident.


CONCLUSION OF LAW

A chronic neck and low back disability, including 
degenerative arthritis of the cervical and lumbar spine, was 
not incurred in service, is not presumed to have been 
incurred in service, and is not secondarily to the veterans 
service-connected left shoulder disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans service medical records show that on enlistment 
examination in August 1954, no abnormalities of his neck or 
spine were noted on clinical evaluation.  He denied having 
any arthritis or joint problems on his medical history 
report.  A sick call treatment report shows that in October 
1957 he was treated for an arm injury which was sustained 
while he was playing a ball game.  Examination of his arm was 
negative.  The medical records do not show any diagnosis of, 
or treatment for orthopedic problems relating to his neck or 
spine throughout his entire period of active duty, or any 
orthopedic injury involving his neck or spine during service.  
The report of his separation examination, dated in July 1958, 
shows no abnormality of his neck or spine.  

The veterans service records and the evidence pertaining to 
his private career following his separation from active duty 
do not show that he had ever received any formal medical 
training or that he has any medical expertise.

In a private chiropractors statement dated in September 1960, 
F. DeSales Smith, D.C., reported that the veteran came to his 
clinic in August 1959, complaining of pain in his left 
shoulder and back.  Micro-dynameter findings revealed 
rotation of 3 to 6 thoracic vertebrae.  Treatment consisted 
of ultrasound and diathermy therapy.  No diagnosis was 
presented.  Though the veteran did not return for further 
treatment, Dr. Smith stated in his letter that he believed 
that more treatment was necessary.  

The report of an October 1960 VA compensation examination 
shows that at that time the veteran complained primarily of 
hemorrhoids and left shoulder symptoms with tightening of 
muscles in his neck and a constant dull ache of both left 
shoulder and neck.  The veteran reported that he believed he 
may have injured his left shoulder during active duty while 
playing football.  Orthopedic evaluation show that at the 
time of this examination he experienced crepitus on motion of 
his left shoulder with pain of the trapezius muscles of his 
neck.  Though X-rays films of the veterans left shoulder 
revealed no bony, joint, or soft tissue changes due to 
pathology or injury, the clinical findings obtained on 
examination produced a diagnosis of minimum traumatic 
arthritis of the left shoulder.  No diagnosis of a neck or 
spine disability was shown.  In a November 1960 VA rating 
decision, the veteran was granted service connection for 
traumatic arthritis of his left shoulder.

The report of an October 1965 VA compensation examination 
shows that the veteran complained of increased left shoulder 
symptoms, with attacks of spreading pain starting at his left 
shoulder which would involve the muscles of his neck and 
back.  At the time of the examination, he related a history 
of injury to his left shoulder during military service when, 
while holding onto a line attached to a large balloon, he was 
dragged into a tree, striking his left shoulder.  An X-ray 
film of his cervical spine was negative, and revealed normal 
lordosis, normal alignment of vertebral bodies, and normal 
disc spacing, with no arthritic or bony changes.  The 
diagnosis did not show a diagnosis of a chronic orthopedic 
disability affecting his neck and back or his spinal column.

VA outpatient records, dated in January and February 1982, 
show that the veteran complained of low back pain and 
tenderness on palpation at the site of his L4-L5 vertebrae, 
with pain radiating up his back and into his left shoulder.  
The diagnoses associated with these reports were rule out 
sciatica of the left hip and piriformis syndrome secondary to 
his reported history of injury during service.  The report of 
a VA examination which was conducted in March 1982 shows that 
the veteran complained of back symptoms manifest by severe 
pain emanating from his spine into his left buttock.  X-ray 
of his lumbar spine revealed sacroiliac joints which were 
normal in appearance, with no significant bony or articular 
abnormality present.  A low back disability was not shown in 
the final diagnosis.  An April 1982 VA neurological 
examination report shows that no organic neurologic disease 
was found.

A March 1986 VA treatment report shows that the veteran 
reported having a 7-year history of chronic low back pain 
after having fallen at that time, which indicated that he had 
injured his low back in 1979.

The radiology report accompanying VA X-rays of the veterans 
cervical and lumbar spine, obtained in September 1987, show 
that his cervical spine was essentially normal with possible 
very minimal degenerative joint disease, and a lumbar spine 
with mild degenerative joint disease.  

A VA medical report shows that the veteran was hospitalized 
from October 1987 to November 1987 for treatment of his 
complaints of low back pain.  His low back pain reportedly 
resulted from an accidental fall down almost two flights of 
icy steps in 1956 while serving on active duty, in which he 
apparently injured his service-connected left shoulder.  He 
was diagnosed with neck and shoulder pain, status post fall 
in 1956, with chronic cervical strain and chronic benign pain 
syndrome secondary to service-connected fall on left 
shoulder. 

A September 1988 VA outpatient treatment report shows that 
the veteran was diagnosed with left shoulder fibromyositis 
syndrome.  Though reference was made to cervical spine films 
dated in November 1987 showing normal findings, the veteran 
was diagnosed with mild left C5 radiculopathy of possible 
traumatic  etiology, and tender left vastus lateralis muscle 
with possible mild left radiculopathy.  A July 1988 VA 
neurologic examination report shows a diagnosis of low back 
injury from a reported fall in 1956.

Private medical records from Howard University Hospital, 
dated in 1990, show that the veteran reported that he had a 
10 to 30-year history of lumbosacral spine and left shoulder 
pain, with cervical pain.  The records indicate that he had 
been scheduled for an MRI examination and that his diagnoses 
were low back pain and also low back pain, rule out 
radiculopathy.

The report of a January 1991 VA compensation examination 
shows that the veteran reported that he had low back and 
cervical pain due to abnormal spine curvature which was 
related to an accidental fall down two flights of icy steps 
which reportedly occurred during his period of active 
service.  He stated that this accidental fall also caused his 
service-connected left shoulder disability.  He stated that 
in the early 1960s he had been warned by VA physicians that 
a curvature of his spine could develop as a result.  On 
examination in 1991, no soft tissue swelling or bony 
deformity of his cervical spine was noted.  Percussion of the 
posterior spinous processes induced paraspinal muscle spasm 
without radiculopathy.  X-ray of his cervical spine was 
normal.  The diagnosis was normal examination of the cervical 
spine.  

At an April 1992 RO hearing, the veteran testified that, in 
his opinion, his neck and low back complaints were due to 
chronic disabilities which were either directly caused by an 
accidental fall during service, or were secondary to his 
service-connected left shoulder disability.  He reported that 
in service he accidentally fell down several flights of 
stairs and was knocked unconscious.  He stated that he was 
taken into the base hospital for observation and then 
released.  He believed that during this fall he sustained 
injuries which caused his current neck and low back 
complaints and his service-connected left shoulder 
disability.  The veteran reported that he had recently been 
told by a physician at Howard University Hospital that his X-
rays revealed curvature of his spine, which reminded him that 
on separation from service, a VA physician examined him and 
cautioned him that over time his left shoulder pain would 
alter his posture and adversely affect his spine, leading to 
further orthopedic problems.  The veteran stated that, at 
that time, the VA physician considered prescribing him a 
corrective brace but ultimately decided against it because of 
concern that use of the brace would cause muscle weakness.  
He reported that he perceived some causal relationship 
between his shoulder and neck symptoms, and that there 
appeared to be some neurological involvement with regard to 
his low back complaints.  

X-ray films of the veterans cervical spine and lumbar spine 
were made by VA in May 1992.  The radiologists reports 
accompanying these films, which were written by the same VA 
radiologist, alternately indicate normal findings or the 
presence of degenerative osteoarthritis of the cervical and 
lumbar spine.  Physical examination of his cervical and 
lumbosacral spine, conducted in May 1992, revealed no 
postural abnormalities or fixed abnormalities and normal 
musculature, with complaints of neck pain on left lateral 
flexion.  Moderate kyphosis of his thoracic spine was 
observed.  On examination of his peripheral nerves, he 
reported experiencing unusual sensations in his back, 
including muscle tightening.  Objective examination revealed 
no neurological abnormalities.  Though the VA physician who 
examined the veteran in May 1992 diagnosed him with a normal 
cervical and lumbar spine in June 1992, a subsequent October 
1993 VA examination report shows a diagnosis of mechanical 
low back pain and osteoarthritis of the cervical spine.

In February 1997, the Board remanded this case to the RO for 
a VA examination to obtain an opinion of whether there 
existed any medical relationship between the veterans 
service-connected left shoulder disability and his cervical 
and lumbar spine symptoms.  Pursuant to these instructions, 
the veteran was examined by a VA physician in June 1997.  The 
report of this examination shows that the VA physician 
provided a detailed report of all objective findings obtained 
on clinical evaluation of the veteran, and also a detailed 
review of all the prior medical records contained in the 
veterans claims folder.  Basing his conclusions on the 
aforementioned, the physician diagnosed the veteran with 
chronic degenerative osteoarthritis of the cervical spine, 
and minimal degenerative osteoarthritis of the lumbar spine.  
In his discussion, the physician opined that the degenerative 
changes affecting the lumbar and cervical spine are more 
likely secondary to chronological, age-related changes rather 
than being traumatic in nature, and that there was absolutely 
no relationship between the veterans service-connected left 
shoulder disability with the development of the lumbar and 
cervical osteoarthritis.


II. Analysis

Pursuant to the veterans application to reopen his 
previously-denied claims, the RO properly reopened the claims 
for service connection for a neck and low back disability and 
denied them following de novo review of the relevant 
evidence.  See Barnett v. Brown, 83 F.3d 1380 (1996).  The 
case was timely appealed and is now before the Board for 
appellate review.  To the extent that the veteran asserts 
that he has had painful neck and low back symptomatology 
since active service, because he is competent to present 
statements pertaining to the issues of continuity of 
symptomatology since service, and because these lay 
assertions of symptomatology address a determinative issue 
which is not specifically medical in nature, such evidence 
will be sufficient to render the veterans claim well-
grounded.  38 U.S.C.A. § 5107(a) (1997); Falzone v. Brown, 8 
Vet. App. 398 (1995).  A review of his claims folder shows 
that all relevant evidence has been properly developed, and 
no further assistance is required to comply with VAs duty to 
assist.  38 U.S.C.A. § 5107(a) (1997).

In the present case, the veteran essentially maintains that 
he should be granted service connection for a neck and low 
back disability, claimed as degenerative arthritis of the 
cervical and lumbar spine.  Service connection involves many 
factors, but basically means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1997).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1997)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation during service of 
musculoskeletal pain at the site of the veterans neck or low 
back will permit service connection for arthritis or other 
chronic orthopedic disability, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1997).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1997).

The veteran reports a history of having sustained physical 
injuries during active duty from playing a ball game, from 
being dragged into a tree by a large balloon, and from 
accidentally falling down two flights of stairs.  However, 
the service medical records only document one of these 
alleged incidents, which is his arm injury which occurred 
during a ball game in October 1957.  The service medical 
records do not substantiate or corroborate the veterans 
allegations that he was, in fact, ever treated during 
service for injuries which he claims to have sustained from 
being dragged into a tree by a large balloon or from falling 
down two flights of stairs.  It is reasonable to expect that 
if the veteran fell down two flights of stairs during active 
duty and his fall was so serious as to render him 
unconscious, as he alleges, that there would be some 
documentation of this incident.  However, nothing like this 
has been shown in the service medical records.

Furthermore, a review of all medical records from service to 
the present shows that there have been inconsistencies in 
the veterans narratives, written statements, and oral 
testimony (as presented at an April 1992 RO hearing) 
regarding his own medical history with regard to the 
aforementioned injury episodes.  These inconsistencies 
detract from the probative value of his statements.  Among 
these inconsistencies is his report to a VA physician in 
March 1986, in which he related having a 7-year history of 
chronic low back pain after having fallen in approximately 
1979.

All medical references which were made subsequent to his 
discharge from the military which associate his subjective 
neck and low back complaints to his history of injury in 
service are clearly based solely on the veterans recitation 
of his own purported medical history according to his 
recollection of the events, and not on the personal 
knowledge and familiarity of the examining physicians with 
the veterans relevant medical history.  As the facts show 
that the conclusions reached by the physicians in this 
regard are based on the medical history provided only by the 
veteran, for adjudicative purposes VA is not bound to accept 
their medical conclusions and/or opinions to the extent that 
they associate the neck and low back symptoms with his 
period of active duty.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); See Swann v. Brown, 5 Vet. App. 229 (1993).  Thus, 
those physicians statements contained in the medical 
records which contain opinions relating the veterans neck 
and low back complaints to his period of service as a result 
of the unverified incidents of injury cannot provide a basis 
for establishing onset or incurrence of his neck and spine 
disabilities during service.  

In addition, there is no indication in the record that the 
veteran possesses the medical expertise necessary to proffer 
the conclusion that his subjective neck and low back 
complaints and the pathologies affecting his cervical and 
lumbar spine can be attributed to his alleged incidents of 
injury during service, or to his service-connected left 
shoulder disability.  His personal allegations concerning 
the etiology of his neck and low back problems, without 
corroborative medical evidence, are therefore of little 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).

The veterans service medical records show that his neck and 
spine were normal at entry and on separation from active 
duty.  The service medical records do not show that he was 
ever treated for an injury to the low back or neck, or that 
he had ever been diagnosed with a chronic disability of his 
neck or low back during military service.  The first medical 
report of arthritis of his cervical and lumbar spine was the 
VA X-rays of September 1987, almost 30 years after his 
discharge from active duty.  Based on this evidence, it is 
reasonable to conclude that the veteran did not have such 
disorders until many years after service.  Current medical 
records do not show the presence of any neurological or 
muscular abnormality which may account for his subjective 
neck and low back complaints.

The report of the VA examination of June 1997 shows that in 
addition to conducting a detailed clinical evaluation of the 
veteran, the examining physician also performed an 
exhaustively thorough review of the medical records 
contained in the veterans claims folder.  The physicians 
definitive conclusion was that the veterans diagnoses of 
osteoarthritis of the cervical and lumbar spine were age-
related, not traumatic in origin, and not related to his 
service-connected left shoulder disability.  The diagnosis 
of chronic benign pain syndrome secondary to service-
connected fall on left shoulder, which was noted in 1987, 
does not reappear in the record afterwards, and, although it 
was noted in the 1997 VA examiners discussion, the examiner 
conclusively disassociated the veterans neck and low back 
symptoms from his service-connected left shoulder, thus 
refuting the prior medical statement of 1987.

Because the competent medical evidence only shows the 
presence of a current, chronic neck and low back disability 
but fails to establish a  relationship between these 
disabilities and the veterans period of military service on 
either a direct or presumptive bases, or as secondary to a 
service-connected disability, the evidence does not 
establish a connection between service and a current neck 
and back disability.  Accordingly, his claims for service 
connection in this regard must be denied.  The preponderance 
of the evidence in this case is against the veterans 
claims; an equipoise in the evidence in this case does not 
exist and therefore the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck and low back disability, 
claimed as degenerative arthritis of the cervical and lumbar 
spine, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
